— Per Curiam :
From the facts found by the auditor it is very clear that Mrs. Roberts had a separate estate, derived otherwise than from her husband, and that her husband had credited her with these loans on his book. There was ample consideration to sustain her mortgage of $7000 on the premises, and the amount awarded her fell short of that sum. Even if her husband did make a false representation to the bank when he obtained the discount, that surely can be no estoppel to her. They ought to have sought information on the subject of the amount of the incumbrances from the records.
Decree affirmed and appeal dismissed at the costs of the appellant.